Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-26-2002

Sinopoli v. Amer Arbitration
Precedential or Non-Precedential:

Docket 1-1268




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Sinopoli v. Amer Arbitration" (2002). 2002 Decisions. Paper 203.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/203


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                  NOT PRECEDENTIAL

                UNITED STATES COURT OF APPEALS
                    FOR THE THIRD CIRCUIT



                          No. 01-1268




                       DOUGLAS SINOPOLI,

                                      Appellant

                                 v.

               AMERICAN ARBITRATION ASSOCIATION;
               COMMUNICATION WORKERS OF AMERICA;
                     BELL ATLANTIC-NJ, INC.




    ON APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE
                     DISTRICT OF NEW JERSEY

                 (District Court No. 99-CV-389)
          District Court Judge: Katherine S. Hayden




           Submitted Under Third Circuit LAR 34.1(a)
                         March 4, 2002

       Before: ALITO, RENDELL, and HALL, Circuit Judges.

               (Opinion Filed:    March 25, 2002)



                      OPINION OF THE COURT



PER CURIAM:
     The facts and procedural background of this case are familiar to the
parties. We
cannot accept Appellant's argument that he did not receive a proper
opportunity to make
a complete record in this case. We reject his contention that the
Communications
Workers of America breached its duty of fair representation to him
regarding the security
report. The District Court did not err when it upheld the arbitrator's
ruling, after in
camera review, that Bell Atlantic NJ, Inc. need not disclose its security
report to Douglas
Sinopoli.
     We agree with the District Court that the matters at issue in
Sinopoli's complaint
do not relate to any violation of the Family and Medical Leave Act
("FMLA"). An
FMLA violation occurs when a person exercises a right protected under the
Act, and, as a
result, the employer discharges or otherwise discriminates against that
person. See 29
U.S.C.   2615(a) (2000).
     We hold that the District Court properly dismissed Sinopoli's
complaint for failure
to state a claim upon which relief may be granted, pursuant to Fed. R.
Civ. P. 12(b)(6).
We have considered all of Appellant's arguments and find no ground to
reverse.
The Order of the District Court on August 14, 2000 is therefore AFFIRMED.



TO THE CLERK OF THE COURT:

Kindly file the foregoing Opinion.




                                     Circuit Judge